Citation Nr: 9933144	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for residuals of treatment for a right heel 
ulcer with subsequent bypass graft, under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran apparently had active military duty from January 
1954 to December 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In September 
1999, the veteran, while in Louisville, was afforded a 
videoconference hearing with the undersigned Board member 
sitting in Washington, D.C.


FINDINGS OF FACT

On October 20, 1999, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran requesting that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran having been met, the Board no longer has jurisdiction 
to review the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.101, 20.202, 20.204, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
review on appeal all questions of law and fact affecting the 
provision of benefits to veterans, providing an appeal is 
perfected by submission of a timely notice of disagreement 
and substantive appeal.  38 C.F.R. §§ 20.101, 20.200.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  If an appeal is 
not perfected, the determination on the claim by the agency 
of original jurisdiction is final.  38 C.F.R. § 20.1103.  The 
veteran has withdrawn this appeal, in a September 1999 
written statement received at the Board on October 20, 1999, 
before a Board decision was promulgated.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

